﻿162.	On behalf of my delegation I am happy to discharge the pleasant duty of congratulating the President most warmly on his brilliant election to preside over the thirty-third regular session' of the United Nations General Assembly. By a happy combination of circumstances the presidency of our Assembly has successively been entrusted to members of the Group of 77, who all face the same difficulties of existence and are thus part of a movement of collective solidarity in the face of common challenges. My delegation is convinced that under Mr. Lievano's presidency we will do constructive work to overcome the present difficult world situation. This conviction is based on his brilliant personal qualities and his experienced statesmanship.
163.	We likewise congratulate Mr. Lievano's colleagues on the General Committee, whose contribution will no doubt be indispensable in the discharge of his heavy and serious duties.
164.	My delegation is pleased with the excellent report on the work of the Organization [A/33/1J submitted to this Assembly by the Secretary-General of the United Nations, Mr. Kurt Waldheim, who has once again proved his qualities as a tireless pilgrim of peace. The relevance of the proposals contained in that report, like the courage with which they are presented, constitute confirmation of the judiciousness of the choice of our Organization in renewing his mandate two years ago by an overwhelming majority.
165.	I wish to pay a more than deserved tribute to Mr. Mojsov, the President of the thirty-second session of the General Assembly, who, during a year filled with work for the Organization, discharged his duty with honour to his country, the Socialist Federal Republic of Yugoslavia, and to the entire family of non-aligned countries by competently and authoritatively guiding the destiny of our Organization.
166.	Today, as in the past, Zaire continues to place its confidence in the United Nations because we consider it to be an irreplaceable instrument for the quest for peace in the world. Our Organization is a melting-pot in which a universal conscience is defined and affirmed at the same time as the major principles of co-operation among nations. If all States displayed genuine political will, there is no doubt that the means of action of our Organization in the full assumption of its responsibilities would be markedly increased. But in order to improve the output and increase the effectiveness of our Organization perhaps some of our working methods should be changed. The present practice of holding an annual session with an annual general debate followed by a vote on draft resolutions is certainly constructive. First of all it gives us the opportunity and the privilege to meet and to exchange ideas. But in some ways it looks like a huge tourist operation. Moreover, if we examine things closely we see that since the problems are often the same, our speeches and resolutions remain the same too. Sometimes, even, statements are made before an almost empty hall. Even so, we are satisfied to produce an impressive number of resolutions, three fourths of which, certainly, are not implemented. This sometimes has a depressing effect. That being so, should we not reduce the number of meetings, and set up a committee to monitor the implementation of resolutions in order to avoid their being repeated? Finally, would it not be desirable to reduce the number of items submitted to us for consideration? These are some thoughts my delegation submits to the Assembly for its consideration.
167.	Since it came into being the United Nations has often faced arduous problems the solution of which has necessarily entailed the goodwill and assistance of all States. Regrettably we must note that, while there are rays of light here and there, complete success in seeking peace and fruitful co-operation requires increased vigilance by our Organization.
168.	At present the United Nations is reaching the end of a decade in which we ambitiously set ourselves some important goals in various fields which can all be grouped as one, namely that of development. In this field we are bound to note that results have fallen short of our expectations and ambitions.
169.	In a world characterized by interdependence peace and security become common treasures and constitute indispensable factors for sincere and fruitful co-operation in respect for the sovereignty of one's partners whatever the socio-economic regime to which they belong, and whatever their prestige or level of development.
170.	However, this world in which we live is daily threatened by cataclysms of all kinds and by the unbridled super-arms race which absorbs important resources that could be allocated to development. It is also threatened by the aggravation of inequalities which tends to become systematic-in brief, by the dehumanization that runs the risk of bringing our planet to total ruin.
171.	At its tenth special session the General Assembly devoted more than a month, to a question of vital importance in our time: disarmament. It is 17 years since the non-aligned countries expressed the desire of having our Organization assume more direct responsibility in regard to disarmament. All mankind places great hopes in this prospect, given the problem of the escalation of the violence to which the world is now subjected and the production of increasingly sophisticated arms the destructive capacity of which grows alarmingly.
172.	The tenth special session of the General Assembly aroused great hopes, but they have not been fulfilled-far from it. The results of that session were, it must be realized, very scant. The international community still wants to arrive at results such as those enumerated by the President of the French Republic, Mr. Valery Giscard d'Estaing,1 8 so that it can propose elements for a solution or a system for de-escalation and a return to calm.
173.	There have been various reactions to the proposals of the French President. But we think that they should be considered a positive contribution to increasing mankind's awareness of the apocalyptic danger represented by the excessive armaments that in our day nations that can indulge in the. luxury of such military enterprises allow themselves. Yet it may be observed that both in real and in relative terms the gross national product of the majority of
the States Members of our Organization clearly reveals a state of decided poverty.
174.	Of course the arms race and the constant improvement of these more and more sophisticated weapons are the consequence, the corollary, of a persistent climate of insecurity created by fear of the future: fear first of all of being the victim of a holocaust and fear also of losing supremacy and the diplomatic advantages that that entails. Finally, the aggression perpetrated by Member States against other countries has only intensified the climate of mutual distrust already aggravated by the absence of any significant international control of disarmament.
175.	That is why we must attack the evil at its roots. It is to be hoped that acts of aggression will cease through a voluntary and deliberate return by all members of our international community to respect for the principles of the Charter, in particular the principles of the peaceful settlement of disputes arising in one place or another between Member States, strict respect for the sovereignty of States, and non-interference in the internal affairs of other States.
176.	It was in that spirit that, at the thirty-first regular session, my delegation supported the Soviet proposal for the conclusion of a treaty on non-recourse to force in the settlement of international disputes. 
177.	If such principles were adopted and respected there would perhaps be more respect for commitments, thereby , lessening aggressiveness and resulting in less and less recourse to violence. This would have as its corollary recourse to dialogue, which implies negotiation, because, in order to settle conflicts which arise throughout the world in the absence of adequate conciliation machinery, there is only armed violence either with conventional or with nuclear weapons.
178.	The draft convention submitted by the Soviet Union with regard to the prohibition of the use of nuclear weapons against non-nuclear-weapon countries [AI33/241, annex, addendum] is an excellent initiative and represents a first step, but the most adequate solution would consist in simply prohibiting nuclear weapons as such.
179.	On 16 December 1969, at the twenty-fourth regular session of the General Assembly, when the 1970s were declared the Disarmament Decade /see resolution 2602 E (XXIV)j. the major objective to be attained was the release of resources devoted to the arms race and their channelling for the benefit of economic and social development. However, we have since then witnessed a reverse trend. Military expenditures are increasing at an accelerated rate, going from approximately $US 113 billion in 1969 to approximately $400 billion at the present time, which represents an average of more than $1 billion every day. And there is nothing to indicate that in the near future there will be a reversal in the curve regarding military expenditures.
180.	If a tax of that magnitude were to be collected by the Organization and devoted to development, as proposed

so wisely by President Sedor Senghor of Senegal,  important progress could be made in achieving a new balance in international economic relations, instead of continuing to sink such colossal sums in an enterprise at once as absurd as it is perilous for the future of mankind.
181.	Thus my delegation endorses the proposal to set up machinery to collect such a tax.
182.	For rather more than five years the world has been living through one of the most serious crises of its economic and social history from the point, of view of both its proportions and its duration. This crisis is being particularly felt by the under-equipped and poor countries, which are suffering the cumulative effects of inflation, deterioration in the terms of trade, a decline in the principal raw materials market, drought and other natural calamities.
183.	On the other hand, today there are still States indulging in senseless waste of large resources on military enterprises, instead of using them for the benefit of development in keeping with the declared objective of this Disarmament Decade.
184.	Faced with this situation, our Organization should adopt all the measures needed to define a new strategy for development, for the crisis which is raging has brought to light the inadequacy of the machinery and the failure of the means made available for development.
185.	The North-South dialogue, which should work out the procedures for the new international economic order, is marking time. And the first hopes it had aroused in Paris, at the Conference on International Economic Co-operation in 1977, are beginning to be stifled because of the lack of political will and firm commitment among the rich countries which cling to their privileges, although a proper perception of their interests should have led them to greater understanding and determination.
186.	We must encourage the continuance of this dialogue within UNCTAD. We regret that since agreement was reached on the principle of setting up a common fund no substantial progress has been made at the negotiating conference.  We remain convinced that the common fund could play the role of catalyst in the attainment of the objectives of the Integrated Programme for Commodities. In another context, the industrialized countries accepted other commitments in Paris, including the establishment of a special fund to assist the most needy countries. They also declared themselves ready to support the African countries in their programme within the framework of their Transport and Communications Decade in Africa.
187.	My country, Zaire, which relies in particular on exports of raw materials, including copper, was severely shaken by the international crisis, with its train of misfortunes, to which were added other difficulties caused by its geographical location as a semi-land-locked country. Outlets for most of its export products are located outside its territory. All these negative factors have created a very difficult situation for my country, to meet which special measures and recourse to international solidarity are required.
188.. Thus, within the framework of its development Zaire has been forced to draw up a programme for recovery which includes such action as transport reorganization, agricultural development and the complete development of the mining industry. However, to the many difficulties in the implementation of this plan, there is added a natural phenomenon-the drought now afflicting the western region of the country, where this natural calamity has resulted in very serious losses in agricultural production and in the income of the population of that region, which numbers nearly 2 million.

189.	I should like to take this opportunity to thank all the countries which have agreed to participate in implementing the recovery plan, which bears the name of our President.
190.	It is fitting to mention here another area in which negotiations between rich and poor countries are not advancing. This is the Third United Nations Conference on the Law of the Sea, the importance of which is vital to all in the establishment of a new international economic order.
191.	The vast resources of the sea-bed and the ocean floor, which have been proclaimed as the common heritage of mankind, must be equitably distributed among all the members of the international community, taking due account of the interests of the under-equipped and geographically disadvantaged countries.
192.	In this new context the new law of the sea should not lead to aggravation of the situation of the under- equipped countries, particularly those which produce raw materials on land, countries which are already severely afflicted by the world crisis and by declining prices for most of their raw materials.
193.	The exploitation of the resources of the sea must be carried out for the benefit of all-rich or poor, technologically advanced or not. However, in order to achieve this, all countries must show sufficient political will so that the arduous negotiations may reach a successful conclusion within a reasonable time. Meanwhile, no ill-considered initiative should be taken.
194.	I should like now to take up a question which for some 30 years has been debated by our Assembly; this is, of course, the Middle East crisis or, more accurately, the Israeli-Arab conflict, the background of which is the question of Palestine.
195.	Zaire's position on this thorny problem has never altered since at this very rostrum on 4 October 1973 it was clearly defined by the most authoritative voice of Zaire, that of the President of the Republic.
196.	Any lasting and genuine solution of this crisis must necessarily include the recognition of the right of the Palestinian people to a homeland and the withdrawal by
Israel from the territories it occupied as a result of the 1967 war. To this end, it seems to us that there should be a dialogue between the parties concerned. Zaire, like the other Members of our Organization, cannot fail to encourage this.
197.	No one can deny that the tragedy of the Middle East is extremely complex. Simplistic solutions cannot be applied to it. Similarly, it is neither adequate nor seemly to become involved in condemnations and sterile invective or in facile congratulations for some minor success. Zaire supports all efforts aimed at establishing a just and lasting peace in the interests of the peoples of the region. We therefore encourage the initiatives of President El-Sadat and hope that they will lead to a lasting solution satisfactory to all parties to the conflict, the Palestinian people and the entire Arab nation.
198.	Furthermore, Zaire has always proclaimed that all the countries in that part of the world must have the right to exist. Israel is a fact, a geopolitical reality , which cannot be denied by anyone since Israel actually exists and is there. Similarly, that the Palestinian people also exist is a fact. One cannot therefore refuse to some what has been given to others.
199.	When we speak about boundaries between Israel and its neighbouring Arab States we often use expressions such as "secure and recognized boundaries".
200.	The concept of internationally recognized boundaries appears reasonable, while the concept of secure boundaries has always seemed to us to be artificial, for how can frontiers be secure, bearing in mind modern means of warfare, except through the will-of those who inhabit the region and through international guarantees, because if there is bad faith on one side everything will be brought into question again.
201.	To be more convinced of this it is only necessary to recall that, despite the boundaries it considered not to be secure, Israel waged and won the 1967 war, whereas with
so-called secure boundaries it almost lost the war of 1973.
202.	Let us not forget that for centuries the Jewish people suffered from the Diaspora. The international community then gave it territory where it exercised its sovereignty for 30 years. It would be unfair now to subject the Palestinian people to a similar Diaspora.
203.	In taking up the Middle East problem the international community must bear these realities ever in mind. It must do everything in its power to facilitate the establishment of propitious conditions for a frank and sincere dialogue among all the parties concerned so as to safeguard the exercise of their sovereign national rights in territory with boundaries guaranteed by the international community.
204.	In recent years Africa has experienced a difficult political situation which has been exacerbated by economic difficulties engendered mainly by the international crisis and natural calamities.
205.	The year 1979 will perhaps bring a ray of hope for peace and stability after the tumult we have suffered during the past three years. The process of decolonization has entered into its last phase, a decisive and hazardous phase, that requires of our Organization the greatest vigilance and a strictness that will withstand all tests, because the enemy, which is struggling with the energy of despair to maintain its immoral and historically condemned privileges, attempts by tricks and violence to vitiate and rob of all meaning the inevitable accession to independence and majority rule of the peoples of southern Africa.
206.	Since the process of liberation began the African continent has polarized the attention of world public opinion. Today the world can no longer question what will happen tomorrow in Africa in the field of decolonization.
207.	It was following the crumbling of the bulwark of the Portuguese colonialists in Africa that the process of liberation was accelerated and broadened to include Zimbabwe and Namibia, thus creating new conditions, unknown until then in the very bastion of apartheid.
208.	Tomorrow—who can doubt it? —Zimbabwe and Namibia will accede to independence, and this will deal the final blow to the system of apartheid that afflicts South Africa. This is why we can now affirm that 1979 will be for our continent a decisive year for the future of all of Africa, and this despite the rear-guard action that is being desperately carried out by the racists who built the last colonialist bastion in that part of the world.
209.	As regards Zimbabwe, confusion reigns. We welcomed the Anglo-American plan,2 3 hoping that its faithful application would become a basis for discussion. The internal settlements have solved nothing because, to be valid, they would have to include all components of the problem and indicate the successive steps for peaceful accession by Zimbabwe to real independence.
210.	Nevertheless, because of its experience and recent history Zaire sincerely hopes that all those who are fighting will unite so that the majority may take power in order and calm, without foreign interference, for the benefit of all of
Africa.
211.	Lack of unity has often given an opportunity to foreign Powers to interfere in our continent and thus hamper our progress towards development. In conformity with its Constitution and the fundamental ideas defined in the Manifesto of the Popular Movement of the Revolution, Zaire reaffirms its determination to contribute to the struggle against the white racist minority in Zimbabwe, as well as its total support for the brother countries of Africa, the neighbours of Rhodesia and the victims of repeated acts of aggression by the Ian Smith clique.
212.	We have been informed that Ian Smith has been invited to come to the United States and deliver a lecture. We certainly should not interfere in the internal affairs of another country, but we sincerely hope that there is still

time for the United States to prevent the arrival of Ian Smith on its territory.
213.	Ian Smith is a criminal and an assassin and his arrival in the United States would be considered by all to be an attack on human rights. If he should come here, we sincerely hope that Amnesty International will intervene.
214.	The situation in Namibia, in our opinion, seems clearer. SWAPO, the only movement recognized by our Organization and the legitimate representative of the Namibian people, has accepted the peaceful path to independence within the framework of a plan drawn up by the five Western Powers.
215.	The Secretary-General of the United Nations has made relevant proposals indicating the stages leading to irreversible independence, including adequate consultation with the population concerned. Zaire cannot but subscribe to that clear and precise plan and reaffirms its belief in the unity of the Namibian people and the territorial integrity of that country.
216.	The Republic of Zaire therefore vigorously condemns the sordid manoeuvres of South Africa to precipitate elections in Namibia so as to bring about a puppet government loyal to it. No form of independence is acceptable for that Territory unless it is sanctioned by our Organization. The United Nations has the imperative duty to bring Namibia to independence with respect for its unity and territorial integrity.
217.	The accession to independence of the States which surround South Africa has sounded the death knell of the minority racist regime of South Africa. South Africa is waging an anachronistic war to save its iniquitous apartheid system. As was stated at this rostrum on 4 October 1973 by the President of the Republic of Zaire: "A fruit falls only when it is ripe; but in the storms and the tempests of history, the fruit falls, whether ripe or not." 
218.	It is a sign of our times that for some days a process of political instability has been going on in South Africa. The situation prevailing in South Africa must be considered in terms of the racial conflict which provoked it and the odious and reprehensible system of apartheid, that new form of slavery of our times.
219.	The tension which apartheid in South Africa has always caused and the terrible and barbarous massacres of the non-white populations to which it has given rise since Sharpeville have made the international community fully aware of the situation so that today the infamous doctrine of apartheid is unanimously condemned by all mankind.
220.	This explains all the meetings and conferences which have taken place, whether in Maputo, Lagos, Maseru or, very recently, Geneva. In regard to the last, my delegation regrets the rather disappointing results of the Geneva Conference,  but continues to believe that it is not because there has been a change of attitude regarding the more general question of the elimination of racial discrimination and in particular the system of apartheid. These questions are too serious for our community to be able to compromise on them.
221.	I should now like to take up a matter to which my delegation attaches as much importance as to the preceding ones: good-neighbourly relations. The President of the Republic of Zaire, during the Second Congress of our Popular Movement of the Revolution, recalled this policy when he declared :
"Faithful to our Constitution and its fundamental action as defined in the Manifesto of the Popular Movement of the Revolution, Zaire attaches special importance to its African vocation and, and in particular, promotes good-neighbourly relations."
222.	And Zaire sets great store by that policy. That is why my delegation wishes to draw the attention of the Assembly, during this session, to the genuine and complete normalization, in accordance with the political and diplomatic process, of our relations with our neighbour, the People's Republic of Angola.
223.	That is a major achievement of our international policy, which is to the credit of our will for peace, solidarity and brotherhood, so often proclaimed by the President of the Republic of Zaire. That will has met with an echoing response from and the same positive determination on the part of Antonio Agostinho Neto, the President of the People's Republic of Angola.
224.	This, I think, is one of the appropriate important places for us to exalt this elevated political sense of the Presidents of Zaire and Angola, who resort to African wisdom based essentially on dialogue and consultation. Between them they have brought our peoples to this situation, over which every Angolan and every Zairian rejoices. The two countries have put an end to the atmosphere of opposition, which was not appropriate for two brother peoples. In our world of interdependence, peace and security constitute, to be sure, factors indispensable for the development of our countries. Africa is still far from having an atmosphere favourable to genuine development.
225.	Our two countries, the People's Republic of Angola and the Republic of Zaire, despite their different economic and social systems, have decided to co-operate so that cordial and brotherly understanding shall reign between them and their brother peoples with a view to their development.
226.	This reconciliation, which took place after that reached by our brothers of Senegal and the Ivory Coast, on the one hand, and Guinea on the other, cannot but create rejoicing among all sons of the African continent. It shows also that as long as Africans are among themselves, free from evil geniuses or wicked sirens, there are no difficulties or disputes which they cannot overcome and iron out.
227.	I could not conclude under this heading without special mention of our blood brothers of the People's
Republic of the Congo and their President, Mr. Yhomby Opango, for the positive and substantial role they played in this normalizing of relations between Zaire and Angola.
228.	I shall end my statement by expressing the satisfaction of my delegation at seeing Solomon Islands joining the great United Nations family. We welcome it. We are sure that its contribution to our work will be most constructive.


